DISSENTING OPINION OF
MR. JUSTICE WOLF
The majority opinion, citing from 27 Cal. Jur. 173, lays down the rule, that the mere failure of a witness to give favorable testimony, as expected, does not subject him to contradiction by previous declarations. Then, however, the conclusion of the majority is that snch is not the situation before ns and that the testimony was prejudicial to the government; that this is not the case of a simple negative.
In the first place, it does not seem to me that the mere statement of the existing rule does not give a perfect reflection of the state of the law. The rule was for a long’ time that, while a party might show his witness to be mistaken, he could not attack his veracity. A history of the rule was ably discussed in Crago v. State, 202 Pac. 1099. Section 243 of the Code of Criminal Procedure is remedial and allows contradiction and hence impeachment in certain specified cases. Outside of these exceptions the better authority is that a party producing a witness is estopped from impeaching him. It Still is the law that before a witness may be contradicted he must have said something that is prejudicial; that tends by itself to hurt the case of the party producing *600him. It stands to reason that under the rule before a party may be contradicted he must have given hurtful testimony.
The authorities show that when a witness denies positively the existence of a certain fact it may be shown that previously he asserted the existence of such a fact. Then his testimony is not a mere failure to testify, but the assertion of the non-existence of a certain fact.
, If Lago had said that no shots were fired he might have been contradicted to ''show that he had said shots had actually been fired.
If Lago had said that Confesor Mendez fired no shots he might have been contradicted to show that he had made the contrary assertion. All that Lago said on the witness stand in this respect was that he did not see Confesor Méndez fire the shots. To contradict this testimony the government should have shown that Lago had made statements tending to show that he had in fact seen the shots fired by Méndez, in other words, to break down his denial of a special positive fact. The nearest approach to this was his calling out: “That man is killing me.” There was no inconsistency introduced. In the municipal court it is quite within the range of possibility that Lago said that Confesor Méndez had shot at the said prosecuting witness, but had to admit on cross-examination that he had not seen the shots fired and could not testify positively who had fired them. .
The government might have elicited the exact truth from Lago by an examination. This it failed to do. I am agreed with the majority opinion that the defendant waived the error of the government in not laying a proper foundation to contradict the witness, but I am insisting that the offered testimony did not tend to contradict Lago, and that the government failed to embrace the opportunity to get at the real truth.
I find nothing in the record to bring the facts within any exception to the rule of estoppel suggested. The effect of the introduction was to bring before the court hearsay tes*601-timony properly objected to and tbe testimony was plainly prejudicial. Otherwise, why tbe strenuous insistence of tbe fiscal on introducing it?